920 F.2d 933
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kevin HARRIS, Plaintiff-Appellant,v.William C. SEABOLD, et al., Defendants-Appellees.
No. 90-6236.
United States Court of Appeals, Sixth Circuit.
Dec. 14, 1990.

Before MERRITT, Chief Judge, and NATHANIEL R. JONES and WELLFORD, Circuit Judges.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record before the court indicates that the district court entered an order on September 7, 1990, denying summary judgment and stating that such order was final and appealable.  Appellant appealed that order on September 24, 1990.  By orders entered October 29, 1990, the district court corrected its September 7, 1990, order to reflect that it was not a final order.


3
Generally, denial of summary judgment is not appealable.   Huron Valley Hosp., Inc. v. City of Pontiac, 792 F.2d 563, 566 (6th Cir.), cert. denied, 479 U.S. 885 (1986);  McSurely v. McClellan, 697 F.2d 309, 315 (D.C.Cir.1982) (per curiam).  No final appealable order has been entered by the district court.


4
It is ORDERED that the appeal be, and it hereby is, dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.